Title: From James Madison to François Barbé-Marbois, 4 November 1803
From: Madison, James
To: Barbé-Marbois, François



Sir
Dept of State Novr. 4. 1803
I recd your favor of the 21 prairial, with a pleasure which is redoubled by the consideration that I am able in acknowledging it, to inform you of the formal approbation of the late Treaty & Conns. by every branch of our Govt. The event establishes, I hope for ever, perfect harmony between the two countries. It is the more likely to do so, as it is founded in a policy, coeval with their political relations, of removing as much as possible, all sources of jealousy & collision. The frankness & uprightness which marked the progress of this transaction, are truly honorable to all concerned in it; and it is an agreeable circumstance, that, in the exchange of ratifications, it was closed in the same spirit of mutual confidence, Mr. Pichon inferring, doubtless with the truest reason, that an unqualified exchange, under actual circumstances would best accord with the real views of his Government.
It remains now to compleat the work by an honest execution of the mutual stipulations. On our part the sequel will certa[i]nly correspond with the good faith & prompt arrangements thus far pursued; and full reliance is placed on the reciprocal disposition of your Govt. of which so many pledges have been seen.
The interposition of Spain, is an incident not more unexpected, than it is unreasonable. It is to be wished, that it may terminate without any serious consequences, even to herself. Whatever turn it may take, the honor of the French Govt. guarantees the object at which our measures are pointed; & the interest of France will equally lie, in making the fruits of these measures, hers, as well as ours.
I partake Sir in all the satisfaction which you feel at an event which awakens recollections both of a public & private nature, so agreeable to both of us; and I pray you to be assured that I observe with sincere pleasure, in the share you have contributed to it, those enlarged views, and honorable principles, which confirm the high esteem & distinguished consideration with which I remain Dr. Sir your friend & Sert.
J M.
 

   
   Draft (DLC).



   
   Barbé-Marbois to JM, 10 June 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:88).



   
   See Pichon to JM, 2 Nov. 1803, n. 2.


